Exhibit (j)(1) CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” for the DWS Disciplined Market Neutral Fund and DWS Select Alternative Allocation Fund in the related Prospectuses and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the DWS Market Trust Statements of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 90 to the Registration Statement (Form N-1A, No. 002-21789) of our reports dated October 24, 2011, respectively, on the financial statements and financial highlights of DWS Disciplined Market Neutral Fund and DWS Select Alternative Allocation Fund, included in each Fund’s Annual Report dated August 31, 2011. /s/ Ernst & Young LLP Boston, Massachusetts November 25, 2011
